MERIT DECISIONS WITHOUT OPINIONSIn Mandamus. On answer of respondent. Sua sponte, alternative writ granted. The following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. 12.05.The parties shall file any evidence they intend to present within 20 days; relator shall file a brief within 10 days after the filing of the evidence; respondent shall file a brief within 20 days after the filing of relator's brief; and relator may file a reply brief within 7 days after the filing of respondent's brief.Respondent shall file unredacted version of body-cam video for in camera review at the time for filing evidence in this case.